Exhibit 99.1 MBIA CAPITAL/CLAYMORE MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND CONTINUES TO DENY ATTEMPT BY LARGEST SHAREHOLDER TO COMMUNICATE WITH OTHER SHAREHOLDERS OF THE FUND Western Investment Announces Intent to Nominate Highly Qualified Individuals to MZF’s Board of Trustees at Upcoming 2009 Annual Meeting NEW YORK, NY –July 7, 2009 –MBIA Capital/Claymore Managed Duration Investment Grade Municipal Fund (NYSE:MZF) has again denied Western Investment LLC’s legitimate request for a list of the Fund’s shareholders.Western Investment, the largest shareholder of the Fund, requested the shareholder list as is its lawful right as a shareholder of the Fund.Western Investment initially submitted its request for a list of shareholders on May 29, 2009.This request was denied by the Fund for improper reasons.Western Investment submitted a second request on June 19, 2009, which was again improperly denied by the Fund. Western Investment has responded to the Fund’s second denial in an attempt to move forward and avoid wasteful and costly litigation. Western Investment also submitted a shareholder proposal pursuant to Rule 14a-8 of the proxy rules.Western Investment’s shareholder proposal requests that the Fund’s Board of Trustees take the necessary steps to declassify the Board.Western Investment believes it is important, given the current economic climate and the Fund’s consistently lagging performance, that shareholders have the opportunity to evaluate Trustees annually, rather than every three years as is currently the case.The Fund has denied this request and is seeking no-action relief from the SEC to prevent shareholders from voting on this proposal. Art Lipson, managing member of Western Investment, in response to the Fund’s efforts to block Western Investment from communicating with shareholders, stated, “Western Investment has submitted and resubmitted its proper request for a list of shareholders three times.It has been over five weeks since we submitted our request and we still have yet to receive a list of shareholders the Fund was statutorily required to provide to us within five business days.Between the Board’s resistance to permitting shareholders to vote on a fundamental component of corporate governance and their resistance to complying with a basic legal right, we believe that this Board is more interested in entrenchment than in ensuring the best interests of shareholders are looked after.” Mr.
